Citation Nr: 1750625	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU) prior to October 6, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

 In January 2014, the Board remanded the case for further development.  

An April 2015 rating decision granted an increased rating from 20 percent to 40 percent for service-connected degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, effective October 6, 2014.  The RO also granted entitlement to a TDIU, effective October 6, 2014 (date of VA examination).  

In January 2016 the Board denied an initial rating for DDD and DJD of the lumbar spine, in excess of 20 percent prior to October 6, 2014, and in excess of 40 percent thereafter.  The Board remanded the issue of entitlement to a TDIU rating prior to October 6, 2014.  

In April 2017 the Board again remanded the issue of a TDIU rating prior to October 6, 2014 for a retrospective medical opinion addressing any effects the Veteran's service-connected disabilities had on his occupational functioning for the period prior to October 6, 2014. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records. 



FINDINGS OF FACT

1.  The Veteran is service-connected for DDD and DJD of the lumbar spine, rated 40 percent; lumbar radiculopathy of the left lower extremity, rated 40 percent; lumbar radiculopathy of the right lower extremity, rated 40 percent; and tinnitus, rated 10 percent.  There has been a combined disability rating of 30 percent since October 25, 2006; 40 percent since October 7, 2009; and 80 percent since October 6, 2014.  He had been awarded a TDIU rating under 38 C.F.R. § 4.16(a) and been granted basic eligibility to Dependents' Educational Assistance (DEA) since October 6, 2014.  

2.  The Veteran has many years of college education and has a Ph.D. in Religious Education, and work experience as a college professor for over 30 years. 

3.  Prior to October 6, 2014, the Veteran's service-connected disabilities did not preclude obtaining or retaining substantially gainful employment consistent with his educations, work experience and overall impairment from his service-connected disabilities.  


CONCLUSION OF LAW

Prior to October 6, 2014, the criteria for a TDIU rating are not met.  38 C.F.R. § 4.16(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  Pursuant to the Board's 2014 remand, VA's duty to notify was satisfied by a May 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file, as are private and VA treatment records.  Although he has declined to testify in support of his claim, his personal statements are of record as well.  No outstanding evidence has been identified that has not otherwise been obtained.  

The Veteran was provided VA examinations in February 2007, October 2014, and March 2016 for his lumbar spine disability and an official audiology examination in February 2016.  Also, multiple addendum opinions have been obtained.  

And all this was in compliance with the Board's prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no allegation of any failure as to the duties to provide notice or assistance.  In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).

Background

X-rays in 2006 revealed arthritis and narrowing of the SI joint and also some DDD from disc spaces appearing narrow from L1 to L3 and spurring along the vertebral margins from L2-L3.

During the February 2007 examination, the Veteran reported that his spinal disability has affected his ability to work as a teacher.  On examination he had normal spinal curvatures, but there was tenderness to palpation of the lumbar spine.  Range of motion of the lumbar spine was flexion to 90 degrees with additional functional limitation of 5 degrees; extension to 10 degrees with additional functional limitation of 5 degrees; right and left rotation to 30 degrees with additional functional limitation of 10 degrees; and right and left lateral flexion to 30 degrees with additional functional limitation of 10 degrees.  Combined range of motion with additional functional limitation was 170 degrees.  Function was limited by pain, fatigability and lack of endurance, without loss of coordination.  He ambulated with a slow, cautious gait, slightly antalgic, favoring the left leg and appeared to have some discomfort while ambulating.  

VAOPT records show that in April 2008 the Veteran reported that his low back pain had improved and he currently had no low back pain.  However, he complained of mild neck pain.  The history of his low back disability was recited.  He did not report any problems with walking or any limit to the distance that he could walk.  He did report having pain if he sat for more than five hours.  He slept on the floor to alleviate his back pain and he also took Aspirin every other day.  While Naproxen had been ordered, he had not used it very often.  He had stopped taking Vicodin because he was afraid of becoming addicted and had a history of some problems with substance use.  On examination he ambulated with a slow, cautious gait, slightly antalgic favoring the left leg and appeared to have some discomfort while ambulating.  He had normal spinal curvatures.  There was tenderness to palpation of the lumbar spine.  Flexion of the lumbosacral spine was done three times and he consistently had pain at 90 degrees with a DeLuca factor of 5 degrees.  Extension was performed three times with consistent pain at 10 degrees, and a DeLuca factor 5 degrees.  Function was limited by pain, fatigability, lack of endurance, without loss of coordination.  Rotation of the spine was painful after three repetitions at 30 degrees, consistently in each direction, for a DeLuca factor of 10 degrees.  Lateral bending of the spine was consistently painful at 30 degrees bilaterally, repeated three times for a DeLuca factor of 10 degrees.  Function was limited by pain, fatigability, lack of endurance, and without loss of coordination.  

Records of treatment conducted by Dr. S.D. in October 2009 show that the Veteran complained of constant pain and discomfort that impaired his work and social life, that required him to sleep on the floor in order to function during the day, that caused him pain during sexual activity, and that caused him to drop books and other materials while working as a teacher.  However, he was still able to forward flex to 80 degrees, even with consideration of pain and functional impairment.   Dr. S.D. stated in an October 2009 letter that the Veteran had stopped working as a teacher.  

Dr. S.D. further reported that the Veteran's low back pain extended transversally into the gluteal musculature.  The Veteran complained of constant pain and discomfort, which impaired his work and social life.  He also reported that he had to sleep on the floor in order to function during the day.  The pain, he reported, began gradually, was constant and moderate, and was made worse by bending forward and lifting.  Cold or wet weather affected his pain and sexual activity provoked pain, at times.  He described moderately severe weakness in the low back and noted dropping books and other materials as he worked as a teacher.  

On physical examination of his thoracolumbar spine, there were normal thoracic and thoracolumbar curves with preserved thoracic kyphosis.  The lumbosacral curvature was suppressed, i.e., lumbar hypolordosis.  There was moderate paravertebral but no dorsal spinous pain, tenderness and or low-grade spasm to palpation or percussion throughout the lumbar region.  Range of motion of the thoracolumbar spine was restricted, with forward flexion to 80 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees on each side, and lateral rotation to 15 degrees on each side.  Combined range of motion of the thoracolumbar spine was 135 degrees.  Neurological examination was essentially normal for the lower extremities for any radiculopathy or sciatica symptoms, as there were no areas of diminished, increased or altered sensation in the lower extremities.  Diagnosis was lumbosacral spondylosis, osteoarthritis, and lumbosacral strain/sprain.  The Veteran's gait was generally preserved for his age and habitus.  Tests for heel, toe, tandem gait and step were adequately performed, but hop was diminished bilaterally.  

In a November 2009 statement, the Veteran's private physician, Dr. A.H., opined that the symptomatology from the Veteran's lumbar spine disability was consistent with Atypical Lumbar Scheuermann's Syndrome.  The Veteran had forward flexion of 30 degrees, 10 degrees of extension, and 15 degrees of right and left lateral flexion.  He also appeared to suggest that the Veteran's painful motion was consistent with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.  It was reported that records of another physician, Dr. S. D. reflected findings which indicated a complete ankylosis of the lumbar spine.  Dr. A.H. stated that the Veteran sought retirement from his teaching position and opined that the Veteran's spinal disability rendered him totally unemployable.  

VAOPT records of July 2009 and January 2010 VAOPT record shows that the Veteran's back pain was stable and was self-assessed as being from 0 to 1, and 1 to 2, respectively, on a scale of 10.  The pain was of a dull, aching nature and was nonradiating in the lower back.  He had no leg paresthesia or weakness.  He was not taking pain medications.  

An August 2010 VAOPT record shows that the Veteran had no complaints except for mild low back pain, although he had no pain currently.  He was not taking pain medications.  

A September 2013 VAOPT record shows that the Veteran had hypertension, impaired fasting glucose, and chronic neck and back pain.  He was doing fine overall and had no acute problems. His chronic low back pain was stable, being mild but tolerable. He was not taking pain medications all the time.  His pain was worse after prolonged walking and standing.  He had no leg weakness or paresthesia.  He had no urinary retention or bowel incontinence.   

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received on June 4, 2014 the Veteran reported he could not work due to his back condition.  He had last worked on a full-time basis on January 20, 2010, as a college professor.  Thereafter, in 2013, he had worked as an administrative assistant with AARP and as a caretaker for Sacramento Inhouse Care.  He had left his last job due to his disability.  He reported having tried to obtain employment since last working.  He had many years of college education and had Ph.D. in Religious Education.  

A September 2014 VAOPT record shows that the Veteran complained of worsening low back pain which radiated to both legs, more on the right than left.  He had no urinary retention or bowel incontinence.  He was not taking pain medications.  

In September 2014 the Sacramento County Inhouse Care reported that the Veteran had work part-time, 21 hours weekly, from April 16, 2013 to July 31, 2013 taking care of clients based on their physical needs.  

On VA examination on October 6, 2014 the Veteran reported that his lower back had been getting worst and that he had numbness, pain and tingling down each leg, greater in the left leg than the right.  He managed his pain with medications.  He had constant sharp pain, which was self-assessed as 7 on a scale of 10.  Range of motion of the spine was severely limited.  He had absent reflexes at both knees and ankles, and decreased lower extremity sensation, bilaterally.  It was reported that he had moderate bilateral sciatic radiculopathy.   The low back disability affected his ability to work, in that he had difficulty with prolonged sitting or standing for longer than 30 minutes, with bending and going up and down stairs, and he is not able to lift more than 10 pounds.   

Concurrently, on evaluation of the Veteran's urinary tract it was noted that he had lower urinary tract syndrome (LUTS).  Upon a review of the claim file it was noted that in October 2009 a neurosurgeon consultation report by Dr. S. D. stated that the Veteran had had intermittent urinary incontinence over many years with intermittent nocturia, and no relation to his spinal symptoms.  However, a letter in November 2009 by Dr. A. H. indicated that Dr. S. D. had further stated that the Veteran had moderately severe weakness in his low back, with symptoms of 20 year duration and indicating a chronic "pain, numbness, weakening of the low back, urinary incontinence and difficulty with erection since using medications for back pain since 2007."  After the current VA examination, the examiner opined that although there was no diagnosis of BPH or an enlarged prostate, the Veteran had subjective complaints of obstructed voiding.  His voiding dysfunction or any other urinary dysfunction were less likely than not proximately due to or the result of his service connected lumbar spine disability.  

In November 2014 the American Association of Retired Persons (AARP) reported that the Veteran had been in the Senior Community Service Employment Program (SCSEP) from April 22, 2013, to June 17, 2013 under a law that provided temporary work/training to job seekers over age 55 while looking for employment.  He had earned $8.00 per hour at 18 hours weekly, 36 hours per 2 week pay periods.  An accompanying VA Form 21-4192 shows that this work was as a clerical assistant.  

In April 2015 the VA nurse practitioner that conducted the October 2014 VA examination reported that due to the Veteran's lumbar spine disability he had difficulty with prolonged sitting or standing for greater than 30 minutes, with bending, going up and down stairs, and lifting greater than 10 lbs. Hence, this prevented him from substantial gainful employment with either physical or desk type jobs.  

In September 2015 the Twin Rivers Unified School District reported that the Veteran had worked as a substitute teacher on an "on-call" basis from October 2001 to January 2010.  

On official audiology examination in February 2016 it was reported that after service the Veteran had worked as a teacher until he retired in 2008.  He complained of a hearing loss making it difficult to understand speech, and thus causing embarrassment.  He reported having difficulty in the presence of background noise and had to use an amplifier on his telephone.  He reported having constant bilateral tinnitus which sometimes made it difficult to go to sleep.  During the day the tinnitus distracted him producing anxiety and frustration.  

On VA examination in March 2016 of the Veteran's thoracolumbar spine it was reported that the Veteran's thoracolumbar spine condition impacted his ability to work in that pain was a significant limiting factor with respect to sedentary work.  He was unable to tolerate sitting for long periods and was noted during the examination to be constantly changing position.  This degree of discomfort would significantly limit his ability to manage sedentary or semi-sedentary work.  Due to pervasive nature of his radicular complaints, and noted atrophy and weakness, he would not be suitable for any occupation requiring any more than minimal degree of physical activity.  It was further stated that on review of his records, the Veteran did not have any other disorder that would confound findings as related to radicular symptoms emanating from the lumbar spine.  Therefore, the peripheral nerve condition/symptoms were related entirely to the spinal condition.  

In August 2016, the VA staff physician that conducted the March 2016 VA examination, opined that prior to October 2014, the Veteran would have been considered suitable for sedentary or semi-sedentary employment.  She described impairment resulting from lower extremity weakness and limited range of motion but indicated that because these impairments were relatively minor, they had not prevented gainful employment.  She further noted that the Veteran did not experience a "precipitous decline in his situation until September 2014, at which time he began to experience significant worsening of pain."  Specifically, the VA physician reported that 

Previous [VA] exams dating back to 2007 are reviewed, as well as the remand regarding this current request.  On review of the exam provided by this examiner in 03/2016, it is noted that the Veteran would have been expected to have difficulty with most types of work.  He had difficulty sitting due to pain, and resulting in poor ability to concentrate, which would likely limit his ability to function adequately in most sedentary settings, as these types of occupation generally require some type of computer or paperwork requiring focused concentration.  He has pain that limits physical activity, and is unable to tolerate more than a few minutes of any activity before needing to change.  It was further noted that weakness of the lower extremities would limit his ability to perform adequately in any situation requiring any degree of agility, and therefore he would not tolerate nor function adequately in occupation settings requiring moderate to strenuous activity.  In a light physical activity setting, his weakness would interfere with his ability to safely handle hazardous materials or equipment.  These restrictions would severely limit his ability to function in all occupational settings.

It was also stated that as to a retrospective review of functional status prior to October2014: 

Numerous documents are reviewed, and those available from the 2007 C&P exam are copied above, as well as numerous notes from primary care. He also was noted to have seen a Neurosurgeon in 2010, who provided essentially the same information as on the 2007 exam, noting some lower extremity weakness and limited range of motion, although this still remained within functional limits as evidenced by a chiropractic exam of 2007. Some limitations were noted, but none that would have impeded his ability to perform sedentary or semi sedentary work. Employment records indicate that during this time frame he was working as a substitute teacher, for a few months at another job, and also as a personal caregiver. Per review of available records, he was maintaining very light physical activity, and did not experience precipitous decline in his situation until 09/2014, at which time he began to experience significant worsening of pain. Therefore, in conclusion, and based on evidence of record as provided above in this discussion and in the notes provided above, the Veteran, prior to 10/2014, would have been considered suitable for sedentary or semi sedentary work.  

In an addendum opinion in September 2016 it was clarified that the 2016 Board remand and the claim file had been reviewed prior to preparation of the report of the August 2016 VA examination.  

In a November 2016 letter Dr. A. H. reported that the Veteran had remained totally, disabled and unemployable since he had retired from his job as professor.  He had obtained Master's and Ph.D. degrees.  It was more likely than not that his inservice low back the injury had precluded any occupation in the future because of the distractibility from pain and the inability to sit or to stand without the aid of medications that would dull his quite extensive, educational accomplishments.  Thus, Dr. A. H. opined that the Veteran was more likely than not unemployable in 2007 regarding his-academic and teaching profession.

In a November 2016 letter Dr. S. D. stated that he had seen the Veteran in neurosurgical consultation on one occasion only, specifically on October 7, 2009, at the request of Dr. A. H.  The record of that date indicated that the Veteran was a teacher in the Twin Rivers Unified School District (TRUSD), teaching variously from the preschool level through high school and had been working on the day of that examination.  However, this appeared to have been a mistake.  The Veteran now informed Dr. S. D. that the Veteran had ceased working for the TRUSD as of June 2008 (at age 65).  Thus, at the time of the October 2009 examination 16 months later, he had already been out of work for that interval.  Dr. S. D. accepted the Veteran's chronology and had not attempted to confirm it with the TRUSD.  It was concluded by Dr. S. D. that the Veteran was clearly more likely than not unemployable at the time of the examination of October 7, 2009.  

In compliance with the April 2017 Board remand, an April 2017 report shows that the VA physician the conducted the August 2016 VA examination and rendered the September 2016 addendum reported that as indicated in the prior visits and addendums, the Veteran as of 2013 was capable of at least sedentary to semi-sedentary work type settings with respect to back related disabilities.  The comment indicating a "precipitous decline" was related to the year immediately prior to the 2014 note shown above. In that time frame, the Veteran had begun having increasing pain that was now involving pain and radicular symptoms in the legs, and whereas prior to that time ( 2013 and earlier) this had not been a significant source of disability and as the prior clinical notes indicated that he was still considered suitable for lighter type work settings.  

In the year between the 2013 note and the 2014 note, it was clear that the situation had worsened significantly; the pain was worsened in the back as well as increasing severity of the radicular symptoms.  Prior to that year, the Veteran had had similar symptoms, but as noted, they had not been severe enough to limit his functional status to the degree that currently exists.  The reference to a decline indicated that as of 2014, the Veteran's symptoms were significantly more severe than previously but at what exact point between the 2013 and 2014 notes the symptoms had worsened, it could not be said, but it was likely that during this year there had been a gradual but steady decline.  His degree of pain by 2014, as well as the addition of worsening radicular symptoms, as of 2014, limited him from usefully performing any type of work.  As noted in the exam of 03/2016, pain was of such a severity that the Veteran was unable to tolerate sitting for any useful length of time; and atrophy and weakness of the extremities would have limited him from performing any work that required ambulatory capabilities of any extent.  

The impact of the service-connected tinnitus could not be addressed because the opining clinician had not examined the Veteran for it, and this would fall under the scope of practice for Audiology.  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and it is determined that the service- connected disabilities preclude substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service-connected for DDD and DJD of the lumbar spine, rated 40 percent; lumbar radiculopathy of the left lower extremity, rated 40 percent; lumbar radiculopathy of the right lower extremity, rated 40 percent; and tinnitus, rated 10 percent.  There has been a combined disability rating of 30 percent since October 25, 2006, 40 percent since October 7, 2009; and 80 percent since October 26, 2014.  He had been awarded a TDIU rating under 38 C.F.R. § 4.16(a) and been granted basic eligibility to Dependents' Educational Assistance (DEA) since October 6, 2014.  

Accordingly, the Veteran does not meet the schedular requirements to a TDIU rating and a TDIU rating may not be assigned under 38 C.F.R. § 4.16(a).  However, in exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a TDIU rating may be assigned if the claim is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  Marginal employment shall not be considered substantially gainful employment.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

The Veteran seeks to have a TDIU rating granted retroactively to at least when he retired from his full-time employment as a college professor in January 2010.  

On VA examination in February 2007 the Veteran had an impaired gait and his function of the low back was limited by pain, fatigability and lack of endurance, without loss of coordination.  Nevertheless, he was able to forward flex to 90 degrees with only 5 degrees lost due to functional impairment.  Moreover, while Dr. A.H., in his November 2009 statement, referenced a finding of Dr. S.D. that reportedly indicated a complete ankylosis of the lumbar spine, the fact remains that the Veteran has always had some range of motion of the lumbosacral spine and has never had actual ankylosis of the lumbosacral spine.  In fact, on examination combined range of motion of the thoracolumbar spine was 135 degrees and a neurological examination was essentially normal for the lower extremities for any radiculopathy or sciatica symptoms, without diminished, increased or altered sensation in the lower extremities.  

When attention is drawn to contemporaneous VA treatment records, these show that from mid-2009 to late 2013 the Veteran had either no low back pain or only mild low back pain, he had no signs or symptoms of radiculopathy, no urinary dysfunction, and was not taking medication for relief of pain.  

It was not until the October 6, 2014 VA examination that there was evidence of moderate bilateral sciatic radiculopathy.  The August 2016 opinion of the March 2016 VA examiner was that the Veteran was not shown to be unemployable prior to October 2014.  In November 2016 two private physicians rendered opinions that the Veteran was unemployable.  The statement of Dr. A.H. in November 2009 did not state that the Veteran had actually experienced incapacitating episodes or been prescribed bedrest for his low back disability, just that, in his opinion, the Veteran's painful motion was consistent with incapacitating episodes and caused total unemployability.  Dr. A. H. indicated that the Veteran was unemployable as far back as 2007.  However, this ignores that fact that the Veteran worked on a full-time basis as late as January 2010.  Moreover, Dr. A. H.'s opinion is simply not consistent with the VAOPT records from 2009 to 2013 which show that the Veteran, despite his later complaints of disabling pain, had essentially mild to no back pain and that the severity of the disability had essentially been stable.  Similarly, the opinion of Dr. S. D., only purports to opine that the Veteran was unemployable as of the time of the October 2009 examination by that physician.  

Contrasted against these two favorable private medical opinions are those by VA clinicians.  Unlike the private physicians, the VA clinicians had access to not only the reports of the private physicians but reports of much earlier VA examinations as well as VA treatment records.  Unfortunately, the VA opinions are to the effect that the Veteran did not have such disabling impairment as to preclude even sedentary employment, even given the Veteran's extensive educational background, until his bilateral lumbosacral radiculopathy of the lower extremities increased in severity which was first documented at the time of the October 6, 2014 VA examination.  

The Board gives greater probative value to the VA opinions of record.  This is because the VA medical opinions were premised upon not only examinations of the Veteran for his primarily disabling disabilities but also because they are more consistent with the findings of VAOPT records from 2009 to 2013 and were based upon a review of all the records.  

While the VA medical opinions have not addressed the cumulative impact of the service-connected tinnitus, in conjunction with the service-connected low back disorder and bilateral lumbosacral radiculopathy, neither of the private physicians have indicated that the tinnitus played any significant role in rendering causing the Veteran to be incapable of obtaining or retaining substantially gainful employment.  In this regard, the Board has considered the Veteran's statements that the tinnitus had made understanding speech difficult but the fact remains that there is no evidence that it has increased in severity over the last several decades and during a time when the Veteran was a full-time college professor.  Thus, the tinnitus is not shown to have had any significant impact upon the Veteran's overall ability to engage in obtaining or retaining substantially gainful employment.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  Here, the Board concludes that the preponderance of the evidence is against the claim a TDIU rating prior to October 6, 2014 on an extraschedular basis.  



ORDER

Entitlement to a TDIU rating prior to October 6, 2014 is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


